DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the Non-Final Rejection on 05/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 11/18/2021:
Claims 1-2, 4-10, 13-14, 16, 18-19, 25, 27, 38, 43, 45 are currently examined.  
Claims 3, 11-12, 15, 17, 20-24, 26, 28-37, 39-42, 44, 46-47, 49, 51-53 and 55-141 are cancelled.
Claims 48, 50 and 54 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-2, 7-8, 13 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Imperial (Castable Refractory Cement Mix Safety Data Sheet (SDS) (“Imperial” hereinafter) in view of Vehmas et al. (WO 2014/053699 A1) (“Vehmas” hereinafter), with evidenced by Gogtas (Development of Nano-ZrO2 Reinforced Self-Flowing Low and Ultra Low Cement Refractory Castables)(“Gogtas” hereinafter) and McLendon Hardware (Imperial KK0061 Refractory Cement) (“McLendon” hereinafter).


Regarding claims 1 and 45, Imperial teaches a refractory composition (see Imperial at Title teaching castable refractory cement, and see Imperial at Section 3 teaching a composition) comprising:
(a) refractory aggregate (see Imperial at Section 3 teaching cristobalite, taken to meet the claimed aggregate, because it is a polymorph of silica, a known refractory composition (as evidenced by Gogtas (see Gogtas at page 4 section 2.1 evidencing refractory castable compositions, wherein refractory castables may be characterized as structures of premixed combinations of refractory grain, matrix components, bonding agents and admixtures (see Gogtas at page 4, last sentence), and a wide variety of refractory aggregate is available (see Gogtas at page 5, line 4).  Gogtas evidences a list of the principal aggregates, wherein fused silica is featured in the list (see Gogtas at page 5, Table 2.2, last row));  (b) one or more matrix components (claim 1); and wherein the said matrix components comprise one or more of calcined alumina, reactive alumina, silicon carbide, quartz silica, fume silica, magnesia, kyanite, mullite, spinel (MgAl2O4), clay, zircon, graphite, and fly ash (claim 45) (see Imperial aggregate at Section 3 teaching quartz, taken to meet the claimed one matrix component and quartz silica); and 
wherein said refractory composition is a dry mix (see Imperial at Section 1.1, product code teaching KK0061, wherein KK0061 is a dry mix as evidenced my McLendon (see McLendon at page 1 upper right corner evidencing Imperial KK0061, and see McLendon at picture upper left evidencing that the castable refractory cement is dry-mix). 
However, Imperial does not explicitly teach (c) silicate-coated set accelerator particles.
	Like Imperial, Vehmas is directed towards cementitious products (see Vehmas at page 3, line 6) and provides calcium silicate hydrate coated particles (see Vehmas at page 3, line 8-9), particularly as accelerants for developing strength of the products and as partly replacing traditional fillers (see Vehmas at page 11, lines 16 and 20-22).  In addition, Vehmas teaches that CO2 emission can be decreased in the concrete manufacture (when coated particles are 
	Vehmas also teaches that the product (calcium silicate hydrate coated particles) may be in the form of dry products (see Vehmas at page 8, lines 21-22).
As such, one of ordinary skill in the art would appreciate that Vehmas teaches calcium silicate hydrate coated particles that are accelerants for developing strength of cementitious products, and can decrease the CO2 emission and curing times in the concrete manufacture, and seek those advantages by adding the calcium silicate hydrate coated particles as taught by Vehmas in Imperial’s castable refractory cement dry mix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the calcium silicate hydrate coated particles as taught by Vehmas in Imperial’s refractory cement so as to accelerate the developing strength of cementitious products, and decrease the CO2 emission and curing times in concrete manufacture.

Regarding claim 2, Imperial as modified by Vehmas teaches the limitations as applied to claim 1 above, and Vehmas further teaches that the said silicate-coated set accelerator particles comprise silicate-coated particles of one or more of Ca(OH)2, magnesium hydroxide, calcium chloride, calcium carbonate, magnesium carbonate, lithium carbonate or calcium sulfate (see Vehmas at page 5, line 24 teaching the substrate particles are coated with calcium silicate hydrate (CSH), and see Vehmas at page 5, lines 27-28 teaching the said substrate particles may be selected from, wherein calcium carbonate is featured in the list, thus meeting the claimed calcium carbonate).

Regarding claim 7, Imperial as modified by Vehmas teaches the limitations as applied to claim 1 above, and Vehmas further teaches if desired, in order to increase the coating thickness, the method may be repeated one or more times with coated filler particles as substrate (see Vehmas at page 8, lines 1-2), and alternatively, for increasing coating thickness… the amount of the added material can be from 0.01 to 10% of the substrate weight… and the addition can be repeated multiple times (see Vehmas at page 8, lines 5-10), which would overlap with the claimed the silicate coating comprises 5% to 70% by weight of the set accelerator particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 












Regarding claim 8, Imperial as modified by Vehmas teaches the limitations as applied to claims 1 and 2 above, and Vehmas further teaches if desired, in order to increase the coating thickness, the method may be repeated one or more times with coated filler particles as substrate (see Vehmas at page 8, lines 1-2), and alternatively, for increasing coating thickness… the amount of the added material can be from 0.01 to 10% of the substrate weight… and the addition can be repeated multiple times (see Vehmas at page 8, lines 5-10), which would overlap the claimed the silicate coating comprises 5% to 60% by weight of the set accelerator particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 13, Imperial as modified by Vehmas teaches the limitations as applied to claim 1, and Vehmas further teaches wherein the composition comprises 0.01% to 0.5% by weight of the silicate-coated set accelerator particles (see Vehmas at page 9, lines 5-6 teaching the product is contained or included in the building material mixture preferably at the dosage of 0.05 to 10 weight-% with respect to the cement weight). In the case where the claimed ranges prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Imperial as modified by Vehmas as applied to claim 1 above, and further in view of Gogtas (Development of Nano-ZrO2 Reinforced Self-Flowing Low and Ultra Low Cement Refractory Castables)(“Gogtas” hereinafter).















Regarding claim 43, Imperial as modified by Vehmas teaches the limitations as applied to claim 1 above, and Imperial further teaches cristobalite (see Imperial at Section 3), which is another mineral polymorph of silica.  But Imperial in view of Vehmas does not explicitly teach wherein said aggregate includes one or more of alumina, bauxite, mullite, bauxitic kaolin, andalusite, calcined kaolin, chamotte, calcined flint clay, pyrophyllite, fused silica, bubble alumina, lightweight clay grog, bubble fly ash, perlite, haydite, vermiculite, fused or sintered magnesia alumina spinels, fused or sintered alumina-zirconia-silica, magnesia, calcium hexaluminate, fused calcium aluminate clinker, sintered calcium aluminate clinker, and lightweight calcium hexaluminate.
Like Imperial, Gogtas teaches a refractory composition (see Gogtas at page 4 teaching section 2.1 refractory castable compositions), wherein refractory castables may be characterized as structures of premixed combinations of refractory grain, matrix components, bonding agents and admixtures (see Gogtas at page 4, last sentence), and a wide variety of refractory aggregate is available (see Gogtas at page 5, line 4).  Gogtas also teaches a list of the principal aggregates, wherein alumina is featured in the list (see Gogtas at page 5, line 4 and Table 2.2), which is taken to meet the claimed alumina.
prima facie obviousness determination" (see MPEP § 2144.07).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add alumina as an aggregate as taught by Gogtas in the castable refractory cement of Imperial in view of Vehmas because alumina is known to one of ordinary skill in the art to be suitable for use as an aggregate material.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 4, as mentioned above, Imperial as modified by Vehmas teaches calcium silicate hydrate coated particles (see Vehmas at page 3, line 8-9).  But Vehmas does not explicitly teach wherein the said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Imperial in view of Vehmas as claimed.  Therefore, the combination of these features in claim 4 is considered to be allowable.

Regarding claims 5 and 6, as mentioned above, Imperial as modified by Vehmas teaches calcium silicate hydrate coated particles (see Vehmas at page 3, line 8-9).  But Vehmas does not explicitly teach wherein the said silicate-coated set accelerator particles comprise silicate-coated Ca(OH)2 particles, wherein said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof (claim 5); and wherein said silicate-coated set accelerator particles comprise sodium silicate-coated Ca(OH)2 particles (claim 6), and there are no prior art references that provide adequate 

Regarding claims 9 and 10, which are dependent on claims 1, 2 and 5 (claim 9) and claims 1, 2, 5 and 6 (claim 10);  Vehmas teaches if desired, in order to increase the coating thickness, the method may be repeated one or more times with coated filler particles as substrate (see Vehmas at page 8, lines 1-2), and alternatively, for increasing coating thickness… the amount of the added material can be from 0.01 to 10% of the substrate weight… and the addition can be repeated multiple times (see Vehmas at page 8, lines 5-10), which would overlap the claimed the silicate coating comprises 5% to 60% by weight of the set accelerator particles (claim 9) and the claimed the silicate coating comprises 10% to 50% by weight of the set accelerator particles (claim 10).  However, as mentioned above, Imperial as modified by Vehmas does not explicitly teach silicate-coated Ca(OH)2 particles in claim 5, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Imperial in view of Vehmas as claimed.  

Regarding claims 14, 16 and 18, which are dependent on claims 1, 2 and 5 (claim 14), claims 1, 2, 5 and 9 (claim 16), and claims 1, 2, 5, 6 and 10 (claim 18);  Vehmas teaches that the product is contained or included in the building material mixture preferably at the dosage of 0.05 to 10 weight-% with respect to the cement weight (see Vehmas at page 9, lines 5-6), thus overlapping with the claimed range of 0.01% to 0.5% by weight of the silicate-coated set accelerator particles (claims 14, 16 and 18).  However, as mentioned above, Imperial as modified by Vehmas does not explicitly teach silicate-coated Ca(OH)2 particles in claim 5, and there are no prior art references that provide adequate teachings or apparent reason that would 2 particles in claims 14, 16 and 18 is considered allowable.

Regarding claims 19, 25 and 27 which are dependent on claims 1, 2 and 4 (claim 19), claims 1, 2, 4 and 19 (claims 25 and 27); Imperial further teaches that the refractory composition further comprising a binder (claim 19); wherein said binder is chosen from the group consisting of calcium aluminate cement, hydratable alumina, phosphate binder, alkali silicate binder, microsilica gel bond binder, colloidal silica and colloidal alumina; and wherein said binder comprises calcium aluminate cement (claim 25); and wherein said binder comprises calcium aluminate cement (see Imperial at Section 3 teaching calcium aluminate cement).  However, as mentioned above, Imperial as modified by Vehmas does not explicitly teach wherein the said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof in claim 4, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Imperial in view of Vehmas as claimed.  

Regarding claim 38, as mentioned above, Imperial as modified by Vehmas teaches calcium silicate hydrate coated particles (see Vehmas at page 3, line 8-9).  But Imperial in view of Vehmas does not explicitly teach wherein said silicate-coated set accelerator particles further comprise an anti-caking agent, said anti-caking agent chosen from the group consisting of silica, talc, sodium aluminosilicates, diatomaceous earth, cellulose, clay, polymer particles, and mixtures thereof, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Imperial in view of Vehmas as claimed.  Therefore, the combination of these features in claim 38 is considered to be allowable.

Response to Arguments	
Applicant’s amendment specifically the added new feature “wherein the refractory composition is a dry mix”, and arguments specifically concerning Helser teaching a slurry (see Applicant’s arguments at page 5, last paragraph to page 6, 3rd paragraph), filed 11/18/2021, with respect to the rejection of claim 1 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection for claim 1 is made in view of Imperial and Vehmas as outlined above.  
Examiner notes that there is allowable subject matter in claims 4-6, 9, 10, 14, 16, 18, 19, 25, 27 and 38, as outlined above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731